DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Indhira LaPuma (Reg. No. 58,370) on 7/14/22.
The application has been amended as follows: 
------ 9. (Original) The system of claim 6, wherein the one or more apertures include one or more slit apertures
15. (Original) The system of claim 11, wherein the one or more apertures include one or more slit apertures
Allowable Subject Matter
	Claims 1-7, 9-13 & 15-17 are allowed.
Claims 1 & 11 are allowable for at least the reason “the belt comprises one or more apertures configured to allow the reference beam to pass therethrough” as set forth in the claimed combination.
Claims 2-7 & 9-10 are allowable due to their dependence on claim 1. Claims 12-13 & 15-17 are allowable due to their dependence on Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872